                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
              Plaintiff,                )             No. 18-CR-10108-STA
v.                                      )
                                        )
RANDALL NEILSEN                         )
                                        )
              Defendant,                )

     ORDER GRANTING MOTION TO CONTINUE SENTENCING AND
                   NOTICE OF RESETTING

       The government has moved for a continuance of the sentencing hearing currently

scheduled for July 9th.

       Wherefore, for good cause shown, to wit: the reasons presented in the motion,

the defendant’s sentencing hearing is rescheduled to Tuesday, August 6, 2019 at

11:00 a.m.

       IT IS SO ORDERED this 8th day of July, 2019.


                                       s/S. Thomas Anderson
                                     S. THOMAS ANDERSON
                                       CHIEF UNITED STATES DISTRICT JUDGE
